Citation Nr: 0924594	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  00-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
disabilities or as a result of tobacco use.

3.  Entitlement to service connection for a psychiatric 
disorder, including major depressive disorder, to include as 
secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.  

This matter was previously before the Board in June 2005, at 
which time the issues listed on the title page of this 
decision, along with the issue of a total rating based upon 
individual unemployability (TDIU), were before the Board.  
The Board denied service connection for the issues listed on 
the title page and also denied the request for a TDIU.  

The Veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court) and the 
Court granted a Joint Motion vacating the Board's June 2005 
decision and remanding the claims on appeal to the Board for 
compliance with the duty to assist under 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008) 

In April 2007, the Board remanded this matter to comply with 
the Court's order.  

In an April 2009 rating determination, the RO granted a TDIU.  
This is considered a full grant of the benefit sought on 
appeal and the issue is no longer before the Board.  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Any current hearing loss is not of service origin.  

2.  The Veteran submitted a claim of entitlement to VA 
compensation for disability caused by tobacco use during 
service on October 23, 1998.

3.  The veteran's arteriosclerotic heart disease did not 
begin during service or within one year of separation from 
service.

4.  The Veteran's arteriosclerotic heart disease is not a 
result of service-connected disability.

5.  Any current psychiatric disorder, including major 
depressive disorder, did not begin during service or within 
one year of separation from service.

6.  The Veteran's current psychiatric disorders, including 
major depressive disorder, are not a result of service-
connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Arteriosclerotic heart disease was not incurred in, 
aggravated by, or presumed to have been incurred in active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 & 
2008).

3.  A psychiatric disorder, to include major depressive 
disorder, was not incurred in, aggravated by, or presumed to 
have been incurred in active service, nor is it proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

If the disorder is cardiovascular disease, sensorineural 
hearing loss, or a psychoses, service connection may be 
granted if manifested to a compensable degree within the 
presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level. 
38 C.F.R. § 3.310(b).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994) , the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law." Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.  With regard to the major depressive disorder 
or cardiovascular disease, the evidence does not demonstrate 
aggravation under either version of 38 C.F.R. § 3.310.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).


Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that 
hearing loss be shown as defined in that regulation at the 
time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the veteran's 
service and his current disability.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran's service treatment records do not reveal any 
complaints or findings of hearing loss during service.  On 
his July 1968 service separation report of medical history, 
the Veteran was noted to have had ear infections in the past.  
Audiological examination performed at that time revealed 
decibel level readings of 20, 15, 0, - , 0 in the right ear 
and 0, 0, 0, - , 0 in the left ear at 500, 1000, 2000, 3000 
and 4000 Hertz. 

In conjunction with the April 2007 remand, the Veteran was 
afforded a VA examination in January 2008.  

The January 2008 VA examiner indicated that he had the claims 
folder available for review.  He noted that the Veteran 
complained of hearing loss and of difficulty understanding 
people.  The examiner stated that the Veteran reported a 2 
year history of military noise exposure including one year of 
noise exposure during the Vietnam War.  

Audiological examination revealed decibel level readings of 
25, 25, 50, 75, and 70 in the right ear and 40, 45, 60, 55, 
and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition testing was 98 percent in either 
ear.  

The examiner rendered diagnoses of moderate to severe 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  

In a March 2008 addendum report, the examiner indicated that 
the Veteran's induction and service separation examinations 
showed bilateral normal hearing.  He also noted that the 
Veteran had one year of military noise exposure while in 
Vietnam.  The examiner stated that the Veteran's hearing loss 
was less likely as not related to his period of military 
service.  

The Board notes that the Veteran has expressed his belief 
that his current hearing loss is related to his period of 
service.  However, as noted above, lay persons are not 
competent to opine as to medical etiology or to render 
medical opinions. 

The contemporaneous record fails to document a continuity of 
symptomatology.  Moreover, the July 1968 service separation 
examination showed that the Veteran had normal hearing.  

Of course, service connection can be granted for a condition 
first diagnosed after service, but the only medical opinion 
is to the effect that there is no link between the current 
hearing loss and the noise exposure in service.

The Veteran has reported that his noise exposure occurred 
under combat conditions.  The provisions of 38 U.S.C.A. 
§ 1154(b) aid the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking the Veteran's 
current hearing loss disability to his period of service.  
The only competent medical opinion is against the Veteran's 
claim.  This opinion was rendered after a comprehensive 
examination of the Veteran and a thorough review of the 
claims folder.  

Because there is no evidence of hearing loss until many years 
after service, there is no basis for the grant of service 
connection on a presumptive basis.

As there is no competent evidence of a link between current 
hearing loss and service; the preponderance of the evidence 
is against the claim.  Reasonable doubt does not arise and 
the claim is denied.


Arteriosclerotic Heart Disease

At the outset, the Board notes that for claims received by VA 
after June 9, 1998, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  See 38 C.F.R. § 3.300(a).  Service 
connection, however, will not be prohibited if the disability 
can be service-connected on some basis other than the 
veteran's use of tobacco products during service, or if the 
disability became manifest or death occurred during service.  
See 38 U.S.C.A. § 1103(a);38 C.F.R. § 3.300(b).

The Veteran's claim of entitlement to service connection for 
a heart disease as secondary to a service-connected disorder 
was received in April 1998.  Following notification that his 
claim had been denied in July 1998, the Veteran, on October 
23, 1998 submitted a statement, dated in August 1998, that 
specifically claimed that his heart disease was due to the 
smoking habit that he acquired during his military service.  
Along with this statement, the Veteran also submitted letters 
from family members, relating to his tobacco use.

Based upon the above, the claim for service connection for 
heart disease as a result of tobacco use during service is 
barred by law, as the claim of entitlement to service 
connection for a heart disease resulting from the use of 
tobacco during service was not received until October 23, 
1998, which is subsequent to the effective date of 38 C.F.R. 
§ 3.300.  The Board notes that the Veteran filed a claim for 
service connection for cardiovascular disease prior to June 
1998.  However, the claim filed in April 1998 specifically 
indicated that the Veteran wanted to "establish my 
cardiovascular condition as proximately due to or the result 
of my S/C left arm condition."  There was no use of the word 
tobacco in that particular claim.  Nothing in the April 1998 
claim suggests that he was claiming service connection for 
disability as a result of his use of tobacco during service.  
There was no way of knowing at the time of the Veteran's 
April 1998 claim that he would later indicate that his 
disability was due to the use of tobacco.

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).

Where review of all documents and oral testimony reasonably 
reveals that a claimant is seeking a particular benefit, VA 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary." 38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 
3.151(a). A claim means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p). "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a).  Therefore, before the 
RO can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Cf. Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994) (holding that VA's failure to 
forward an application form to a claimant, who had submitted 
an informal claim under section 3.155(a), waives the 
requirement to file a formal application).

The record contains no evidence that the Veteran had ever 
expressed an intent to seek service connection for 
arteriosclerotic heart disease on the basis of use of tobacco 
prior to July 1, 1998.  The Veteran clearly set out his 
claims with respect to his arteriosclerotic heart disease in 
each instance and it would be unreasonable to conclude that 
the April 1998 claim encompassed the claim of entitlement 
based upon the use of tobacco, which the Veteran specifically 
addressed in October 1998.  As such, the Board finds that the 
Veteran submitted his claim of entitlement to service 
connection for heart disease due to tobacco use during 
service on October 23, 1998, when he first asserted that 
claim with specificity.  Consequently, that claim must be 
denied as it is barred by law.

With regard to the Veteran's claim for a heart condition 
either on a direct basis or as secondary to service connected 
disability, the Board finds that evidence does not 
demonstrate a heart condition during service or within one 
year of discharge from service.  The initial notation of 
cardiovascular disease was in 1996.  In March 1996, the 
Veteran experienced a myocardial infarction.  He has received 
treatment for arteriosclerotic heart disease following that 
event.  Treatment records reflect statements regarding risk 
factors for heart disease, but there is no mention of any of 
the service-connected disabilities -- loss of use of the left 
hand, scarring, or diabetes mellitus -- as precipitating or 
causal factors in the myocardial infarction and heart 
disease.

At the time of a May 1998 VA examination, the Veteran 
reported that he was hospitalized in 1996 with an acute 
myocardial infarction.  His risk factors included heavy 
cigarette smoking, arterial hypertension, and then recently 
discovered diabetes mellitus.  Diagnoses of arteriosclerotic 
heart disease with old myocardial infarction, status post 
coronary artery bypass graft, surgery in 1996; ischemic 
cardiomyopathy; and congestive heart failure and angina 
syndrome with left ejection fraction of 15 percent, were 
rendered.  The examiner did not render an opinion as to the 
etiology of the Veteran's heart  disease/disorders.  

The Veteran was afforded another VA heart examination in 
January 2003.  Following examination, diagnoses of coronary 
artery disease; status post coronary artery bypass graft per 
two; old anteroseptal wall myocardial infarction (1996); 
unstable angina; and hypertensive heart disease, were 
rendered.  The examiner also conducted a VA examination with 
regard to the Veteran's service-connected diabetes mellitus 
at that time.  The examiner noted that the claims folder was 
not available for review with regard to either VA 
examination.  Following examination, the examiner indicated 
that the Veteran's coronary artery disease as likely as not 
was related to his service-connected DM.  

However, in a May 2003 addendum, the January 2003 examiner 
indicated that the claims folder was now available for 
review.  She stated that it was known fact that diabetes 
mellitus contributed to the development of coronary artery 
disease, in the long run.  She indicated that there was no 
evidence that the Veteran had diabetes mellitus prior to his 
myocardial infarction in 1996, nor even prior to arterial 
hypertension, which was diagnosed about seven years before 
the myocardial infarction.  The examiner noted that the 
recorded evidence pointed to 1996 as the onset of diabetes 
mellitus.  Therefore, it had to be concluded that the long-
standing hypertension was the main contributory factor to the 
Veteran's coronary artery disease and myocardial infarction.  
As such, it was not as likely as not that diabetes mellitus 
was a cause nor aggravation of the heart condition.  

At the time of a December 2007 VA examination, conducted in 
conjunction with the Veteran's claim for a TDIU, the examiner 
indicated that the Veteran's coronary artery disease, old 
myocardial infarction, and hypertension were not a 
complication of his diabetes mellitus and were not worsened 
by his diabetes mellitus.  

The Board finds that the Veteran's current arteriosclerotic 
heart disease did not begin during service or within one year 
of service, as the first evidence of heart disease was not 
until many years following service.  Moreover, the objective 
medical evidence does not demonstrate that any of the 
Veteran's service-connected disabilities caused the Veteran's 
heart disease.  While the Veteran is competent to report 
symptoms he is experiencing, he is not competent to offer 
medical opinions as to the etiology of his current heart 
disease.  The only competent medical opinions of record are 
against the Veteran's claim.  These opinions were rendered 
after comprehensive examinations of the Veteran and a 
thorough review of the claims folder.  

Because there is no competent evidence of a link between 
current arteriosclerotic heart disease and service or 
service-connected disabilities, the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim must be denied.


Major Depressive Disorder

A review of the Veteran's service treatment records reveals 
no complaints or findings of a psychiatric disorder.  On his 
July 1968 service separation report of medical history, the 
Veteran checked the "no" box when asked if he had or had 
ever had depression or excessive worry.  At the time of his 
July 1968 service separation examination, normal psychiatric 
findings were reported.  Post-service treatment records 
reveal that the Veteran began having symptoms of depression 
subsequent to his 1996 myocardial infarction and with the 
discontinuation of employment.

In support of his claim, the Veteran submitted a statement 
from his private physician, J. A. Juarbe, M.D., who indicated 
that it was clear that the Veteran was suffering from clear 
and severe major depression that far beyond any reasonable 
doubt was due to and secondary to his physical service-
connected condition.  There was no indication as to whether 
he had reviewed the Veteran's claims folder or whether he was 
aware of the Veteran's own assertions that he had developed 
depression after his myocardial infarction.  Dr. Juarbe did 
note that the Veteran was in receipt of compensation  for the 
loss of use of his left hand.  

The veteran underwent a VA psychiatric examination in 
November 2000.  Following examination and review of a 
December 2000 Social and Industrial Survey, the examiner, in 
a December 2000 addendum, diagnosed the Veteran as having 
depressive disorder, NOS.  The examiner indicated that there 
was no relationship between the Veteran's service-connected 
conditions and his present emotional situation.  It was 
mostly the Veteran's own attitude and his cardiovascular 
problems which were more related to his depressive feelings.  

At the time of a December 2002 VA examination, the Veteran 
was found competent, but was noted to be spending all of his 
money on gambling.  Axis I diagnoses of dysthymic disorder 
and pathological gambling were rendered. 

In May 2004, the Veteran was afforded a VA examination by a 
board of two psychiatrists.  The examiners indicated that the 
claims folder was available for review.  Following 
examination, Axis I diagnoses of dysthymic disorder and 
pathological gambling were rendered.  It was the examiners' 
opinion that the veteran's dysthymic disorder and 
pathological gambling were precipitated by his inability to 
work secondary to myocardial infarction in 1996 and were 
therefore not related to service.  

Treatment records obtained in conjunction with Board's April 
2007 remand contain various psychiatric diagnoses, including 
major depressive disorder, dysthymia, and adjustment disorder 
with mixed anxiety and depressed mood.  

As evidenced above, the Veteran's depressive disorder did not 
begin during service or within one year of discharge of 
service.  Moreover, the first objective medical findings of 
any psychiatric disorder were not demonstrated until many 
years following service.  Furthermore, the Veteran's 
depressive disorder or any other current psychiatric disorder 
is not proximately due to or the result of his service-
connected disabilities.  While the Veteran submitted a 
statement in support of claim from Dr. Juarbe that his major 
depression was due to physical service-connected conditions, 
there was no rationale given to support his opinion.  
Moreover, the opinion is contradicted by evidence of record 
based upon the veteran's own statements that he developed 
depressive symptoms after his myocardial infarction.  There 
is also no indication that Dr. Juarbe had the benefit of the 
claims folder for review when rendering his opinion.  In 
contrast, the December 2000 examiner had the claims folder 
available for his review.  He also performed a comprehensive 
examination of the Veteran and had the benefit of the results 
of a December 2000 social and industrial survey prior to 
rendering his opinion  In addition. the May 2004 board of two 
VA psychiatrists also had the claims folder available for 
review and conducted a thorough examination prior to 
rendering their opinions.  The Board finds these opinions 
more persuasive than Dr. Juarbe's opinion based upon the 
reviews and examinations that were done prior to rendering 
the opinions as well as the rationale set forth to support 
the opinions.  

The weight of the evidence is against a finding that any 
current psychiatric disorder, including major depressive 
disorder, is related to active service or any service-
connected disability.  Therefore, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In May 2002 and 
August 2007 letters, the RO provided the Veteran with notice 
that informed him of the evidence needed to substantiate 
entitlement to service connection.  The letters also told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letters also told 
him to submit relevant evidence in his possession.

The above letters told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in an August 
2007 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for arteriosclerotic heart disease, to 
include as secondary to service-connected disabilities or as 
a result of tobacco use, is denied. 

Service connection for a psychiatric disorder, including 
major depressive disorder, to include as secondary to 
service-connected disabilities, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


